DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on June 22, 2022 has been entered.
Claims 1-30 are pending.
No claims have been amended.
Claims 1-30 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 8-10, 13-15, 18, 20-22, 25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2021/0004711 A1, hereinafter referred to as Gupta) in view of J. Wan et al. (Cloud Robotics: Current Status and Open Issues, May 30, 2016, IEEE Access, Digital Object Identifier 10.1109 / ACCESS.2016.2574979, pp. 2797-2807, hereinafter referred to as Wan).
Examiner Note: In this office action, actual claim recitations are shown in italics surrounded by quotation marks to distinguish the claim recitations from comparisons to the prior art.  In addition, bolded sections of the Wan references are used to assist Applicant with understanding the relevance of Wan to the actual claimed subject matter. 
Regarding Claims 1 and 9, 
Gupta teaches:
“A computer implemented method for implementing an RPA (robotic process automation) cloud suite comprising a plurality of RPA related services” (paragraphs [0022], [0037]).  [RPA automates repetitive human tasks, however the core of any process is decision making, which is achieved through a combination of RPA, rules, and human intervention for the decision making ([0022]).  The invention can be implemented using a cloud-based computing system ([0037]).] 
“An apparatus comprising: a memory storing computer instructions; and at least one processor configured to execute the computer instructions for implementing an RPA (robotic process automation) cloud suite comprising a plurality of RPA related services” (paragraphs [0095], [0097], [0022], [0037]; fig. 5, elements 300, 305, 310, 315).  [The system 300 includes a processor 305, and memory 310 coupled to a memory controller 315 ([0095]).  The processor 305 is a hardware device for executing hardware instructions or software, particularly those stored in memory 310 ([0097]).  RPA automates repetitive human tasks, however the core of any process is decision making, which is achieved through a combination of RPA, rules, and human intervention for the decision making ([0022]).  The invention can be implemented using a cloud-based computing system ([0037]).]
 “associating each of the plurality of RPA related services of the RPA cloud suite with one of a plurality of nodes of a hierarchical model” (paragraphs [0055], [0061]; fig. 1, elements 10, 50).  [Cloud computing environment 50 comprises one or more cloud computing nodes 10 with which local computing devices used by cloud consumers to communicate with the system, and computing nodes 10 and cloud computing environment 50 can communicate with any type of computerized device over any type of network and/or network addressable connection ([0055]).  The RPA system, using artificial intelligence, performs data mining of existing instance of process executions to automatically identify the operations, sequence of operations, data flow, conditions and external invocations; a hierarchical tree is created that captures the states, transitions between states, and actions required to transition between the states; the construction of hierarchical tree is based on the patterns from the previous executions of the process using a machine learning process ([0061]).]  (NOTE: The hierarchical tree is associated with the RPA services within the cloud. However, it will be noted that in addition to the hierarchy disclosed by Gupta, Wan also discloses “a plurality of nodes of a hierarchical model.”)
Gupta does not teach:
“defining a routing address for each respective RPA related service of the plurality of RPA related services according to a standardized format for the RPA cloud suite based on the node associated with the respective RPA related service.”
Wan teaches:
“a plurality of nodes of a hierarchical model” (page 2802, section III(E), last paragraph; fig. 5).  [In a hierarchical auction-based mechanism for cloud robotic systems, researchers established a hierarchical architecture as Figure 5, in which the relay nodes help maintain the connection of the network while the child nodes depend on the relay nodes to extend the network in order to establish the whole network.] 
“defining a routing address for each respective RPA related service of the plurality of RPA related services according to a standardized format for the RPA cloud suite based on the node associated with the respective RPA related service” (page 2800, section III(C), seventh paragraph; page 2801, section III(C), last paragraph; page 2801, section III(E), second paragraph; page 2801, section III(E), third paragraph – top of 2802; page 2802, section III(E), last paragraph;  figs. 4 and 5).  [The open source software package ROS (Robot Operating System) ROS has numerous nodes, messages, services, tools, and library files that require an effective structure to manage the code; on the level of the ROS file system, there are some important concepts: the package, the stack and the repository, with the ROS software organized in packages containing nodes, dependency libraries, configuration files, and third party software (page 2800, section III(C), seventh paragraph).  The computing tasks will be transferred to the cloud through the network using a unified data format, which means that all uploaded information from any robot has the same structure, and after unifying data format, computing tasks will be delegated to the engine cloud for cloud computing (page 2801, section III(C), last paragraph).  Networked robots choose a proactive routing protocol, including periodic packet switching and routing table updates to determine a path (page 2801, section III(E), second paragraph).  A classic protocol for mobile robotic network is shown in Figure 4, in which the source node sends a RREQ (Routing Request Frame) to the surrounding nodes, the intermediate nodes update the routing tables to the source node, and maintain a reverse routing path to the source node, and then forward the RREQ, and an intermediate node or a destination node which is aware of a valid path to the destination node generates a RREP (routing response frame); with the establishment of the reverse node, the RREP will finally find its way back to the source node, and the source node is able to send packets of data to the destination node (page 2801, section E, third paragraph – top of 2802).  In a hierarchical auction-based mechanism for cloud robotic systems, researchers established a hierarchical architecture as Figure 5, in which the relay nodes help maintain the connection of the network while the child nodes depend on the relay nodes to extend the network to establish the whole network (page 2802, section III(E), last paragraph).]  (NOTE: The path established through the routing protocol is equivalent to the “routing address,” the network “nodes” containing software to the “plurality of RPA related services,” the unified data format to the “standardized format,” and the network cloud with its service nodes to the “RPA cloud suite.”)
Because both Gupta and Wan teach cloud robotics systems, as does the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Gupta disclosure, the incorporation of multiple RPA services on network nodes being routed to user entities, as taught by Wan; and such inclusion would have increased the service capabilities of the RPA system, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 14 and 21, 
Gupta teaches:
receiving a request for accessing the RPA related service of the RPA cloud suite via a routing address, the routing address defined according to a standardized format for the RPA cloud suite based on a node of a hierarchical model associated with the RPA related service; and 
in response to receiving the request, providing access to the RPA related service.
“A computer implemented method for accessing an RPA related service of an RPA (robotic process automation) cloud suite” (paragraphs [0022], [0037]).  [RPA automates repetitive human tasks, however, the core of any process is decision making, which is achieved through a combination of RPA, rules, and human intervention for the decision making ([0022]).  The invention can be implemented using a cloud-based computing system ([0037]).] 
“An apparatus comprising: a memory storing computer instructions; and at least one processor configured to execute the computer instructions for accessing an RPA (robotic process automation) related service of an RPA cloud suite” (paragraphs [0095], [0097], [0022], [0037]; fig. 5, elements 300, 305, 310, 315).  [The system 300 includes a processor 305, and memory 310 coupled to a memory controller 315 ([0095]).  The processor 305 is a hardware device for executing hardware instructions or software, particularly those stored in memory 310 ([0097]).  RPA automates repetitive human tasks, however, the core of any process is decision making, which is achieved through a combination of RPA, rules, and human intervention for the decision making ([0022]).  The invention can be implemented using a cloud-based computing system ([0037]).]
 “receiving a request for accessing the RPA related service via a routing address” (paragraphs [0025], [0061]; fig. 1, elements 10, 50).  [An example RPA scenario includes a travel request approval process in an organization ([0025]).  The system I/O devices further include devices that communicate both inputs and outputs, such as a router ([0096]).
“in response to receiving the request, providing access to the RPA related service” (paragraph [0031]). [The RPA process works for cases based on external influencing factors, and in some cases the travel request is approved.]
Gupta does not teach:
“accessing the RPA related service of the RPA cloud suite via a routing address, the routing address defined according to a standardized format for the RPA cloud suite based on a node of a hierarchical model associated with the RPA related service.”
Wan teaches:
“accessing the RPA related service of the RPA cloud suite via a routing address, the routing address defined according to a standardized format for the RPA cloud suite based on a node of a hierarchical model associated with the RPA related service” (page 2800, section III(C), seventh paragraph; page 2801, section III(C), last paragraph; page 2801, section III(E), second paragraph; page 2801, section III(E), third paragraph – top of 2802; page 2802, section III(E), last paragraph;  figs. 4 and 5).  [The open source software package ROS (Robot Operating System) ROS has numerous nodes, messages, services, tools, and library files that require an effective structure to manage the code; on the level of the ROS file system, there are some important concepts: the package, the stack and the repository, with the ROS software organized in packages containing nodes, dependency libraries, configuration files, and third party software (page 2800, section III(C), seventh paragraph).  The computing tasks will be transferred to the cloud through the network using a unified data format, which means that all uploaded information from any robot has the same structure, and after unifying data format, computing tasks will be delegated to the engine cloud for cloud computing (page 2801, section III(C), last paragraph).  Networked robots choose a proactive routing protocol, including periodic packet switching and routing table updates to determine a path (page 2801, section III(E), second paragraph).  A classic protocol for mobile robotic network is shown in Figure 4, in which the source node sends a RREQ (Routing Request Frame) to the surrounding nodes, the intermediate nodes update the routing tables to the source node, and maintain a reverse routing path to the source node, and then forward the RREQ, and an intermediate node or a destination node which is aware of a valid path to the destination node generates a RREP (routing response frame); with the establishment of the reverse node, the RREP will finally find its way back to the source node, and the source node is able to send packets of data to the destination node (page 2801, section E, third paragraph – top of 2802).  In a hierarchical auction-based mechanism for cloud robotic systems, researchers established a hierarchical architecture as Figure 5, in which the relay nodes help maintain the connection of the network while the child nodes depend on the relay nodes to extend the network which establish the whole network (page 2802, section III(E), last paragraph).]  (NOTE: The path established through the routing protocol, including periodic packet switching and routing table updates is equivalent to the “routing address,” because as defined in paragraph [0056] of the specification, “the routing address is a URL (uniform resource locator).”  As defined in the art, 
A path is a string of characters used to uniquely identify a location in a directory structure. It is composed by following the directory tree hierarchy in which components, separated by a delimiting character, represent each directory. The delimiting character is most commonly the slash ("/"), the backslash character ("\"), or colon (":"), though some operating systems may use a different delimiter. Paths are used extensively in computer science to represent the directory/file relationships common in modern operating systems and are essential in the construction of Uniform Resource Locators (URLs) 
(en.wikipedia.org/wiki/Path_%28computing%29?msclkid=be6740c4bb3b11ec8d1c341f33fd647d).

Since the claimed “accessing … via a routing address” is defined as a URL, and a path is also defined as a URL, the path disclosed by Wan is equivalent to the “routing address.”  The network “nodes” containing software used for the services are equivalent to the “RPA related services,” the unified data format to the “standardized format,” the hierarchical architecture to the “hierarchical model associated with the RPA related service,” and the network cloud with its service nodes to the “RPA cloud suite.”)
Because both Gupta and Wan teach cloud robotics systems, as does the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Gupta disclosure, the incorporation of multiple RPA services on network nodes being routed to user entities, as taught by Wan; and such inclusion would have increased the service capabilities of the RPA system, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 2, 10, 15, and 22, 
Gupta in view of Wan teaches all the limitations of parent Claims 1, 9, 14, and 21.
Gupta teaches:
“wherein the hierarchical model is based on an organizational structure of an entity for which the RPA cloud suite is being implemented” (paragraphs [0031], [0061]). [A set of functional abstraction layers are provided by cloud computing environment, shown in fig. 2 as Hardware and Software 60, Virtualization 70, Management 80, and Workloads 90 ([0031]).  For implementing an RPA system with artificial intelligence, a hierarchical tree is created that captures the states, transitions between states, and actions required to transition between the states, based on the patterns from the previous executions of the process using a machine learning process ([0061]).]
Regarding Claims 5 and 13, 
Gupta in view of Wan teaches all the limitations of parent Claims 1 and 9.
Gupta teaches:
“associating licenses for one or more of the RPA related services with one of the plurality of nodes of the hierarchical model” (paragraph [0059]).  [RPA system resources comprise application software licenses.]  (NOTE: Most “RPA related services” inherently require software applications.)
Regarding Claims 6, 18, and 25, 
Gupta in view of Wan teaches all the limitations of parent Claims 1, 14, and 21.
Gupta does not teach:
“defining the routing address for each respective RPA related service based on a hierarchy of the hierarchical model.”
Wan teaches:
“defining the routing address for each respective RPA related service based on a hierarchy of the hierarchical model” (paragraphs [1580], [0354]; fig. 10, element 630).  [(page 2800, section III(C), seventh paragraph; page 2801, section III(C), last paragraph; page 2801, section III(E), second paragraph; page 2801, section III(E), third paragraph – top of 2802; page 2802, section III(E), last paragraph;  figs. 4 and 5).  [The open source software package ROS (Robot Operating System) ROS has numerous nodes, messages, services, tools, and library files that require an effective structure to manage the code; on the level of the ROS file system, there are some important concepts: the package, the stack and the repository, with the ROS software organized in packages containing nodes, dependency libraries, configuration files, and third party software (page 2800, section III(C), seventh paragraph).  The computing tasks will be transferred to the cloud through the network using a unified data format, which means that all uploaded information from any robot has the same structure, and after unifying data format, computing tasks will be delegated to the engine cloud for cloud computing (page 2801, section III(C), last paragraph).  Networked robots choose a proactive routing protocol, including periodic packet switching and routing table updates to determine a path (page 2801, section III(E), second paragraph).  A classic protocol for mobile robotic network is shown in Figure 4, in which the source node sends a RREQ (Routing Request Frame) to the surrounding nodes, the intermediate nodes update the routing tables to the source node, and maintain a reverse routing path to the source node, and then forward the RREQ, and an intermediate node or a destination node which is aware of a valid path to the destination node generates a RREP (routing response frame); with the establishment of the reverse node, the RREP will finally find its way back to the source node, and the source node is able to send packets of data to the destination node (page 2801, section E, third paragraph – top of 2802).  In a hierarchical auction-based mechanism for cloud robotic systems, researchers established a hierarchical architecture as Figure 5, in which the relay nodes help maintain the connection of the network while the child nodes depend on the relay nodes to extend the network which establish the whole network (page 2802, section III(E), last paragraph).]  (NOTE: The path established through the routing protocol, including periodic packet switching and routing table updates, is equivalent to the “routing address,” because as defined in paragraph [0056] of the specification, “the routing address is a URL (uniform resource locator).”  As defined in the art, 
A path is a string of characters used to uniquely identify a location in a directory structure. It is composed by following the directory tree hierarchy in which components, separated by a delimiting character, represent each directory. The delimiting character is most commonly the slash ("/"), the backslash character ("\"), or colon (":"), though some operating systems may use a different delimiter. Paths are used extensively in computer science to represent the directory/file relationships common in modern operating systems and are essential in the construction of Uniform Resource Locators (URLs) 
(en.wikipedia.org/wiki/Path_%28computing%29?msclkid=be6740c4bb3b11ec8d1c341f33fd647d), emphasis added.

Since the claimed “routing address” is defined as a URL, and a path is also defined as a URL, the path disclosed by Wan is equivalent to the “routing address.”  The network “nodes” containing software used for the services are equivalent to the “RPA related services,” the unified data format to the “standardized format,” the hierarchical architecture to the “hierarchical model associated with the RPA related service,” and the network cloud with its service nodes to the “RPA cloud suite.”)
Because both Gupta and Wan teach cloud robotics systems, as does the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Gupta disclosure, the incorporation of multiple RPA services on network nodes being routed to user entities, as taught by Wan; and such inclusion would have increased the service capabilities of the RPA system, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 8 and 20, 
Gupta in view of Wan teaches all the limitations of parent Claims 1 and 9.
Gupta teaches:
“defining permissions for one or more nodes of the hierarchical model to define permissions for RPA related services associated with the one or more nodes,” as recited in Claim 8, and “wherein permissions for the RPA related service is defined by defining permissions for the associated node,” as recited in Claim 20 (paragraph [0059]).  [Security provides identity verification for cloud consumers and tasks, as well as protection for data and other resources; the user portal provides access to the cloud computing environment for consumers and system administrators.]
Regarding Claim 27, 
Gupta in view of Wan teaches all the limitations of parent Claim 1.
Gupta teaches:
“wherein the associating and the defining are performed by one or more computing devices implemented in a cloud computing system” (paragraph [0037]).  [The invention can be implemented using a cloud-based computing system.]
Regarding Claims 28 and 30, 
Gupta in view of Wan teaches all the limitations of parent Claims 9 and 21.
Gupta teaches:
“wherein the apparatus is implemented in a cloud computing system” (paragraph [0037]).  [The invention can be implemented using a cloud-based computing system.]
Regarding Claim 29, 
Gupta in view of Wan teaches all the limitations of parent Claim 1.
Gupta teaches:
“wherein the receiving and the providing are performed by one or more computing devices implemented in a cloud computing system” (paragraph [0037]).  [The invention can be implemented using a cloud-based computing system.]

Claims 3-4, 7, 11-12, 16-17, 19, 23-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2021/0004711 A1, hereinafter referred to as Gupta) in view of J. Wan et al. (Cloud Robotics: Current Status and Open Issues, May 30, 2016, IEEE Access, Digital Object Identifier 10.1109 / ACCESS.2016.2574979, pp. 2797-2807, hereinafter referred to as Wan), and further in view of the IDS document titled as follows: “Apigee Edge, "Understanding organizations,” retrieved online on September 11, 2020, from https://docs.apigee.com/api-platform/ fundamentals/apigee-edge-organization-structure#organizationcomponents-organizationcomponents, 7 pp,” hereinafter referred to as Apigee Edge.
Regarding Claims 3, 11, 16, and 23, 
Gupta in view of Wan teaches all the limitations of parent Claims 2, 10, 15, and 22.
Gupta does not teach:
“wherein the hierarchical model comprises a first level having an organization node corresponding to the entity and a second level having one or more tenant nodes each corresponding to a unit of the entity.”
Apigee Edge teaches:
“wherein the hierarchical model comprises a first level having an organization node corresponding to the entity and a second level having one or more tenant nodes each corresponding to a unit of the entity” (page 2).  [The hierarchical diagram entitled “Organization Components” includes a top level box titled “organization”, and beneath the organization is a second layer with four boxes, including “user” and “developer.”]  (NOTE: The organization box is equivalent to the “organization node” and the user and developer boxes to the “tenant nodes.”  This interpretation is consistent with the specification, which discloses regarding to fig. 6 as follows:
The root node of hierarchical model 600, at a first level 610, is organization node 602. Organization node 602 corresponds to the entity for which the RPA suite is being implemented. RPA related services (and possibly other data) associated with organization node 602 are isolated from other entities (associated with other organization nodes of other hierarchical models). At a second level 612 of hierarchical model 600 are one or more tenant nodes 604-A, ... , 604-Z (collectively referred to herein as tenant nodes 604), which are child nodes of organization node 602. Each tenant node 604 corresponds to a unit of the entity.
For example, the units may be functional units of the entity (e.g., development, production, etc.), geographical units of the entity (e.g., United States region, Asia Pacific region, etc.), or any other unit of the entity. Specification, paragraph [0050].

The tenant nodes are disclosed by Applicant as being development, which is equivalent to the Apigee Edge “developer,” and production, which is equivalent to the Apigee Edge “user.”) 

Because both Gupta and Apigee Edge teach cloud application systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Gupta disclosure, the incorporation of the hierarchical model representing an organization, as taught by Apigee Edge; and such inclusion would have increased the applicability of the RPA system to major organizational entities, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 4, 12, 17, and 24, 
Gupta in view of Wan teaches all the limitations of parent Claims 1, 9, 14, and 21.
Gupta does not teach:
“wherein a scope of service of the RPA related services is defined based on their associated node.”
Apigee Edge teaches:
“wherein a scope of service of the RPA related services is defined based on their associated node” (page 7).  [Organization provides scope for some Apigee capabilities; for example, key-value-map (KVM) data can be made available at the organization level, meaning that API Proxies deployed to any environment would get the same data from KVM, and some capabilities, such as caching, can be scoped to the organization, or to a specific environment within the organization.]  (NOTE: The Organization node shown in the diagram on page 7 includes an “Environment” box with several nodes, such as “Cache Resource,” “KVM Resource,” “Target Server,” and “Virtual Host,” which appear to define the hardware and software environment within the organization. The Organization node also has several nodes, such as “User,” Developer,” “Company,” “API Proxy,” and “API Product,” which are apparently the tenants of the organization node, as disclosed on page 2. The instant specification discloses as follows:
The hierarchical model may comprise a first level having an organization node corresponding to the entity and a second level having one or more tenant nodes each corresponding to a unit of the entity. A scope of service of the RPA related services is defined based on their associated node.

Therefore, this interpretation of “scope of service” is equivalent to the Apigee Edge disclosed scope.) 
Because both Gupta and Apigee Edge teach cloud application systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Gupta disclosure, the specification of scope within an organization, as taught by Apigee Edge; and such inclusion would have increased the applicability of the RPA system to major organizational entities, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 7, 19, and 26, 
Gupta in view of Wan teaches all the limitations of parent Claims 1, 14, and 21.
Gupta does not teach:
“wherein the routing address is a URL (uniform resource locator).”
Apigee Edge teaches:
“wherein the routing address is a URL (uniform resource locator)” (page 1).  [By default, the organization name is in the URL used to call API proxies, such as http(s)://your_org_name-environment.apigee.net/proxy_base_path/ ...]
	Because both Gupta and Apigee Edge teach cloud application systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Gupta disclosure, the use of URLs to point to RPA services, as taught by Apigee Edge; and such inclusion would have provided a convenient and widely-accepted method for accessing services, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
	
Response to Arguments
Applicant's arguments filed June 22, 2022 have been fully considered but they are not persuasive. 
Regarding the rejection under 35 U.S.C. § 103, Applicant argues as follows:

The Office Action rejected independent claims 1, 9, 14, and 21 under 35 U.S.C. §103(a) as being unpatentable over Gupta and Wan. 

In order to establish prima facie obviousness of a claimed invention, all claim limitations must be taught or suggested by the prior art. See CMFT, Inc. v. Yieldup Intern. Corp., 349 F.3d 1333, 1342 (Fed. Cir. 2003); In re Royka, 490 F.2d 981, 985, 180 USPQ 580, 583 (CCPA 1974) (obviousness requires a suggestion of all limitations in a claim). Furthermore, "all words in a claim must be considered in judging the patentability of that claim against the prior art." In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970); see also MPEP § 2143.03. The cited references, alone or in combination, do not teach or suggest the elements of independent claims 1, 9, 14, and 21. Reconsideration and withdrawal of the rejection under 35 U.S.C. §103(a) is respectfully requested. 

Claim 1 recites, "defining a routing address for each respective RPA related service of the plurality of RPA related services according to a standardized format for the RPA cloud suite based on the node associated with the respective RPA related service." The cited references do not teach or suggest at least this limitation of claim 1. 

The Office Action first cites Gupta in the rejection of claim 1. Gupta relates to automatically generating a data structure that stores a knowledge graph for a decision making process that is to be automated. On page 5, the Office Action acknowledges that "Gupta does not teach defining a routing address for each respective RPA related service of the plurality of RPA related services according to a standardized format for the RPA cloud suite based on the node associated with the respective RPA related service" in claim 1. Instead, the Office Action cites Wan as disclosing this limitation. 

Wan describes the basic concepts and development process of cloud robotics and the overall architecture of these systems. In particular, the Office Action cites page 2800, section III(C), seventh paragraph; page 2801, section 111(c), last paragraph; page 2801, section III(E), second paragraph; page 2801, section III(E), third paragraph to page 2802, top paragraph; page 2802, section III(E), last paragraph, and Figures 4 and 5 of Wan. However, the cited portions of Wan do not teach or suggest "defining a routing address for each respective RPA related service of the plurality of RPA related services according to a standardized format for the RPA cloud suite based on the node associated with the respective RPA related service" in claim 1. 

Cited page 2801, section III(E), last paragraph of Wan is reproduced as follows (emphasis added): 
The overall architecture of the RoboEarth is shown in Figure 3. In general, RoboEarth is divided into the client, the cloud engine and the database layers. The computinq tasks will be transferred to the cloud through the network using a unified data format, which means that all uploaded information from any robot has the same structure. After unifying data format, computing tasks will be delegated to the engine cloud for cloud computing. The engine cloud may need to interact with the upper database level, and will finally return the results to the underlying robot. Some applications such as grasping may directly access the upper layer of the database for model matching, in which case the feature data will be returned to the underlying robot, in order for the latter to carry out specific operations. 

While the cited portions of Wan may refer to a unified data format, the unified data format merely relates to the transfer of computing tasks to the cloud. However, the transfer to computing tasks using a unified data format does not teach or suggest "defining a routing address ... according to a standardized format for the RPA cloud suite" as recited in claim 1. That is, the unified data format in the cited portions of Wan is for transferring computing tasks, not for "defining a routing address." The cited portions of Wan provide no disclosure for "defining a routing address . .. according to a standardized format for the RPA cloud suite." 

The cited portions of Wan also do not teach or suggest "defining a routing address for each respective RPA related service of the plurality of RPA related services ... based on the node associated with the respective RPA related service" in claim 1. 

The Office Action cites page 2801, last paragraph to page 2802, first paragraph of Wan, which is reproduced as follows (emphasis added): 
A classic protocol for mobile robotic network is shown in Figure 4 [28]. The source node sends a RREQ (Routing Request Frame) to the surrounding nodes, the intermediate nodes update the routing tables to the source node, and maintain a reverse routing path to the source node, and then forward the RREQ. An intermediate node or a destination node which is aware of a valid path to the destination node generates a RREP (routing response frame). With the establishment of the reverse node, the RREP will finally find its way back to the source node. Now the source node is able to send packets of data to the destination node. From the above description, we can see that this protocol can lead to increased delays, which will create an adverse effect in the dynamic network topologies. That will be a continuous study area in multi-robot systems. 

The cited portions of Wan describe a routing protocol for transmitting packets from a source node to a destination node. As described in the cited portions of Wan, a source node sends a RREQ (routing request frame) to an intermediate node, which forwards the RREQ to one or more intermediate nodes that are aware of a valid path to the destination node, thereby allowing the source node to transmit packets to the destination node. However, the cited portions of Wan do not teach or suggest "defining a routing address" of the destination node. 
Specifically, the cited portions of Wan merely determine a path to the destination node and do not define a routing address of the destination node. Page 2801, section E, second paragraph of Wan describes this as follows: "In unfamiliar environments, networked robots may choose a proactive routing protocol to determine a path." However, the cited portions of Wan do not teach or suggest that determining a path from a source node to a destination node involves "defining a routing address" of the destination node. Merely determining a path of nodes from a source node to a destination node is not the same as "defining a routing address" of the destination node. 

Therefore, for at least the reasons discussed above, independent claim 1 is allowable over Gupta and/or Cella, taken singly or in any combination. Independent claims 9, 14, and 21 include similar limitations as in claim 1 and, thus, are allowable over the cited references for at least similar reasons as discussed above with respect to claim 1. All independent claims are allowable over the cited art. 

All remaining dependent claims are dependent upon an allowable independent claim and are therefore also allowable. 

Allowance of all claims is respectfully requested. 
 Page 10 of 12 
 Page 8 of 12 
Examiner agrees with the argument that "all words in a claim must be considered in judging the patentability of that claim against the prior art," and in the current office action Examiner has done so, providing extensive explanation of the equivalences of the cited subject matter to the claim limitations.  However, Examiner respectfully disagrees with the remainder of Applicant’s conclusions about the combination of Gupta and Wan as being inapt references for rejections of the instant claims.  
First, in describing the Gupta reference as being directed to “automatically generating a data structure that stores a knowledge graph for a decision making process,” Applicant refers only to subject matter in the Abstract, possibly leaving the impression that the reference is not connected to robotics.  Applicant should first be made aware that the entire Gupta reference is directed to Robotic Process Automation (RPA) services, since the title of the Gupta reference is “Cognitive Robotic Process Automation,” and the RPA processes are further developed throughout the disclosure, including in introductory paragraph [0002] which discloses that “ Robotic Process Automation (RPA) handles complex, long-running processes in several cases.”  The Gupta disclosure also provides a description of the computing environment by stating that “the present invention can be implemented using a cloud-based computing system” (paragraph [0037]), which addresses the portion of the second limitation that recites “the RPA cloud suite.”  Gupta also states as follows: 
RPA automates repetitive human tasks, however the core of any process is decision making, which is achieved through a combination of RPA, rules, and human intervention for the decision making (paragraph [0022]). 

Thus, it is clear that the Gupta reference is directly on point with respect to the instant application, which recites in independent Claims 1 and  9, “implementing an RPA (robotic process automation) cloud suite comprising a plurality of RPA related services,” and in independent Claims 14 and 21, “accessing an RPA related service of an RPA (robotic process automation) cloud suite.”  Thus, the Gupta reference addresses the overall structure of the claimed instant invention.
Applicant next argues that the cited portions of Wan do not teach “defining a routing address for each respective RPA related service of the plurality of RPA related services according to a standardized format for the RPA cloud suite based on the node associated with the respective RPA related service.”  Applicant then cites a paragraph regarding the architecture of RoboEarth, incorrectly marked as being page 2801, section III(E).   As indicated in the office action, the paragraph actually discloses that “Networked robots choose a proactive routing protocol, including periodic packet switching and routing table updates to determine a path (page 2801, section III(E), second paragraph).  The Examiner’s note following the discussion states in explanation of the citation that “[t]he path established through the routing protocol is equivalent to the “routing address.”  Thus, the office action accurately provides a citation for the above underlined portion of the claim limitation, making Applicant’s argument both inaccurate and unpersuasive.
Next Applicant cites a paragraph which includes Examiner’s citation of a portion of a paragraph plus additional material that was not cited. The following was is the entire material provided in the office action: 
A classic protocol for mobile robotic network is shown in Figure 4, in which the source node sends a RREQ (Routing Request Frame) to the surrounding nodes, the intermediate nodes update the routing tables to the source node, and maintain a reverse routing path to the source node, and then forward the RREQ, and an intermediate node or a destination node which is aware of a valid path to the destination node generates a RREP (routing response frame); with the establishment of the reverse node, the RREP will finally find its way back to the source node, and the source node is able to send packets of data to the destination node (page 2801, section E, third paragraph – top of 2802).  In a hierarchical auction-based mechanism for cloud robotic systems, researchers established a hierarchical architecture as Figure 5, in which the relay nodes help maintain the connection of the network while the child nodes depend on the relay nodes to extend the network to establish the whole network (page 2802, section III(E), last paragraph).]  (NOTE: The path established through the routing protocol is equivalent to the “routing address,” the network “nodes” containing software to the “plurality of RPA related services,” the unified data format to the “standardized format,” and the network cloud with its service nodes to the “RPA cloud suite.”)

Applicant concludes by stating that these portions of Wan “merely determine a path to the destination node and do not define a routing address of the destination node.”  
However, it should be clear to a person of ordinary skill in the art that the routing path includes the routing address of the destination node to be accessed, as is outlined in the following tutorial:
Network routing is the process of selecting a path across one or more networks. The principles of routing can apply to any type of network, from telephone networks to public transportation. In packet-switching networks, such as the Internet, routing selects the paths for Internet Protocol (IP) packets to travel from their origin to their destination. These Internet routing decisions are made by specialized pieces of network hardware called routers. www.cloudflare.com/learning/network-layer/what-is-routing/, emphasis added.
Thus, the path must include address of the destination.  It is not clear what Applicant believes the distinction to be between “determining a path” and “determining a routing address,” but under the guidance of MPEP § 2111 requiring a broad interpretation of the claimed subject matter, the office action’s interpretation of the term “routing address” is entirely consistent with the industry-standard understanding of routing. 
Therefore, Applicant’s arguments are not persuasive, and Claims 1-30 remain rejected under 35 U.S.C. 103, with independent Claims 1, 9, 14, and 21 rejected over Gupta in view of Wan.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454